FRANKLIN, C. J.
(Concurring).- — The demonstrations permitted before the jury in this case rather exceeded the limits defined in such matters, but here, as in predicating error on allowing the jurors to propound objectionable questions, appellant is estopped because a similar demonstration was made at the request of appellant. With regard to the excessiveness of the damages, where there is a personal injury permanent in -its character, there is much difficulty in measuring compensation for it by strict and definite rules, and therefore it must be left largely to the sound judgment of a jury and the trial judge. As a result of this accident the index and second finger of plaintiff’s hand were amputated at the first joint, and the third finger amputated just a little above the first joint, causing the nerves to be caught in the flesh and healed in the scar tissue, causing neuritis and resulting in severe and constant pain, to relieve which condition another operation under an anaesthetic would be necessary. The jury found a verdict for $8,000, which was upheld by the trial judge on motion for a new trial. The verdict appears somewhat large, but that it is larger than the appellate court would give, or that the appellate court would be better satisfied with a smaller verdict — these are not the criteria by which we are guided in reversing a case and ordering a new trial because of an excessive verdict. This court is restrained from so doing unless our minds are satisfied that from the large amount of the verdict the jury arrived at it because of passion, prejudice, partiality, or corruption on their part. In view of the principles which restrain the court in such a matter, and especially having the refusal of the trial court on motion for a new trial to interfere, I do not think this court is authorized or would be justified in reversing the case on that ground. See Ruck v. Milwaukee Brewery Co., 148 Wis. 222, Ann. Cas. 1913A, 1362, 134 N. W. 914.
Counsel for appellee does not oppose a remitter of some portion of the verdict which this court might deem excessive *191as a condition of denying a new trial, but I have not considered the power of this court to do so under section 578 of the Revised Statutes of 1913, or the propriety of its exercise here, because appellant on argument expressly asked the court not to order a remitter if it was not of opinion that a new trial should be granted without such condition. I, therefore, concur in affirming the judgment.